Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 1 of 8




                EXHIBIT A
               Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 2 of 8
                                                               Exhibit A
                                                     Population as of May 13, 2020

Institution                                       Design Capacity     Actual Population           Population as % of design capacity
                                     1
Total housed in adult institutions                        85,083                108,850                                       127.9%
Total housed in camps                                                             3,159
Total housed out of state                                                             0
Individual CDCR Institutions - Men
Avenal State Prison                                         2,920                 4,170                                       142.8%
California State Prison, Calipatria                         2,308                 2,924                                       126.7%
California Correctional Center*                             3,883                 4,029                                       103.8%
California Correctional Institution                         2,783                 3,494                                       125.5%
California State Prison, Centinela                          2,308                 3,271                                       141.7%
California Health Care Facility, Stockton                   2,951                 2,737                                        92.7%
California Institution for Men                              2,976                 3,336                                       112.1%
California Men's Colony                                     3,838                 3,718                                        96.9%
California Medical Facility                                 2,361                 2,382                                       100.9%
California State Prison, Corcoran                           3,116                 3,700                                       118.7%
California Rehabilitation Center                            2,491                 3,283                                       131.8%
Correctional Training Facility                              3,312                 4,772                                       144.1%
Chuckawalla Valley State Prison                             1,738                 2,312                                       133.0%
Deuel Vocational Institution                                1,681                 2,038                                       121.2%
Folsom State Prison                                         2,066                 2,679                                       129.7%
High Desert State Prison                                    2,324                 3,271                                       140.7%
Ironwood State Prison                                       2,200                 3,191                                       145.0%
Kern Valley State Prison                                    2,448                 3,528                                       144.1%
California State Prison, Los Angeles                        2,300                 3,159                                       137.3%
Mule Creek State Prison                                     3,284                 3,937                                       119.9%
North Kern State Prison                                     2,694                 3,612                                       134.1%
Pelican Bay State Prison                                    2,380                 2,603                                       109.4%
Pleasant Valley State Prison                                2,308                 3,051                                       132.2%
RJ Donovan Correctional Facility                            2,992                 3,794                                       126.8%
California State Prison, Sacramento                         1,828                 2,352                                       128.7%
California Substance Abuse Treatment
Facility, Corcoran                                          3,424                 4,824                                       140.9%
Sierra Conservation Center*                                 3,836                 3,973                                       103.6%
California State Prison, Solano                             2,610                 3,737                                       143.2%
California State Prison, San Quentin                        3,082                 3,751                                       121.7%
Salinas Valley State Prison                                 2,452                 2,872                                       117.1%
Valley State Prison                                         1,980                 2,955                                       149.2%
Wasco State Prison                                          2,984                 4,114                                       137.9%
Individual CDCR Institutions - Women
Central California Women's Facility                         2,004                 2,635                                       131.5%
California Institution for Women*                           1,398                 1,534                                       109.7%
Folsom Women's Facility                                       403                   271                                        67.2%

* The individual Design Capacity and Actual Population figures for California Correctional Center, Sierra Conservation Center and
California Institution for Women include persons housed in camps. This population is excluded from the "Total housed in adult
institutions" included on Exhibit A.
1
  The "Actual Population" includes inmates housed in medical and mental health inpatient beds located within Correctional
Treatment Centers, General Acute Care Hospitals, Outpatient Housing Units, and Skilled Nursing Facilities at the State's 34
institutions. Many of those beds are not captured in "Design Capacity".
Source - May 13, 2020 Weekly Population Report, available at: https://www.cdcr.ca.gov/research/population-reports-2/.
Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 3 of 8




                 EXHIBIT B
                       Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 4 of 8


STATE OF CALIFORNIA   DEPARTMENT OF CORRECTIONS AND REHABILITATION                GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel




            May 13, 2020


            Paul Mello
            Hanson Bridgett
            1676 N. California Boulevard, Suite 620
            Walnut Creek, CA 94596

            Dear Mr. Mello:

            Attached please find the California Department of Corrections and R            May 2020
            Status Update for the Three-Judge Court proceeding.

            Sincerely,




            JENNIFER NEILL
            General Counsel, Office of Legal Affairs
            California Department of Corrections and Rehabilitation
                    Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 5 of 8
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                         GAVIN NEWSOM, GOVERNOR




                              MAY 15, 2020 UPDATE TO THE THREE-JUDGE COURT

            On February 10, 2014, the Three-Judge Court extended the deadline to achieve the court-ordered
            reduction in the in-state adult institution population to 137.5% of design capacity to February 28,
            2016. (ECF Nos. 2766/5060 & 2767/5061.) This report is CDCR’s 74th report submitted since
            the Court issued its population-reduction order, and the 62nd report submitted since February
            2015, when Defendants informed the Court that the population was below the court-ordered
            reduction. (ECF No. 2838/5278, filed February 17, 2015.) It has now been over five years since
            Defendants have been in full compliance with the population-reduction order. As of May 13,
            2020, the State’s prison population is 127.9% of design capacity.

            A.      Update on durability:
            As previously reported, Proposition 57, the State’s durable remedy that enacts many of the
            Court-ordered reforms as well as expands credit earning opportunities, was approved by voters in
            November 2016.

            On May 1, 2018, regulations for Proposition 57 were approved and made permanent.
            Information about these regulations can be found at: https://www.cdcr.ca.gov/proposition57/.

            Later, in December 2018, the Office of Administrative Law approved two emergency regulation
            packages which: (1) amend the nonviolent offender parole process to distinguish between
            determinately and indeterminately sentenced offenders and implement a parole consideration
            process for indeterminately sentenced, nonviolent offenders (“Nonviolent Offender Package”);
            and (2) expands credit earning opportunities (“Credit Earning Package”) for inmates who
            achieve a High School diploma or its equivalent or who complete 52 hours of programming
            under the Rehabilitative Achievement Credit program. The Credit Earning Package also reduces
            the minimum amount of time an inmate must serve until released following a sudden award of
            substantial credit. The Credit Earning Package went into effect on January 9, 2019.

            The Nonviolent Offender Package went into effect on January 1, 2019. Following the Court of
            Appeal’s decision In re McGhee, effective July 9, 2019, CDCR no longer applies the previously
            mandated public safety screening criteria to eligible nonviolent offenders. All eligible
            (determinately and indeterminately sentenced) nonviolent offenders are now referred to the
            Board of Parole Hearings for consideration, regardless of their in-prison behavior. On
            September 10, 2019, the Office of Administrative Law approved the emergency regulations
            repealing the public safety screening criteria for determinately sentenced, nonviolent offenders.
            On March 26, 2020, the Office of Administrative Law made the emergency regulations
            permanent. The notices of approval and publication can be found here:
            https://www.cdcr.ca.gov/regulations/wp-content/uploads/sites/171/2020/04/Adopted-NCR-19-
            06.pdf?label=Adopted%20Regulations%20for%20Supplemental%20Reforms%20to%20Parole
            %20Consideration%20for%20Determinately-


                                                                                                        15853516.1
         Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 6 of 8




Sentenced%20Nonviolent%20Offenders&from=https://www.cdcr.ca.gov/regulations/cdcr-
regulations/new-rules-page/.

In addition, in response to the COVID-19 pandemic, pursuant to Governor Newsom’s March 24,
2020 Executive Order N-36-20 and CDCR’s Secretary Ralph Diaz’s independent authority under
California Government Code § 8658, CDCR reduced the inmate population at CDCR’s
institutions.

The impact of the above-described regulations include:

    1.   Increased credit earning opportunities for all inmates except the condemned and those
         serving life without parole.
         2,417 inmates released in March earned credit authorized by Proposition 57 towards their
         advanced release date. These inmates earned an estimated average of 140.6 days of
         additional credit.1

    2.   Determinately Sentenced Nonviolent Offender Parole Process.
         CDCR began referring inmates to the Board for this process on July 1, 2017, pursuant to
         the emergency regulations promulgated on April 13, 2017. From July 1, 2017 through
         April 30, 2020, 19,4812 referrals were made to the Board. As of April 30, 2020, 16,678
         referrals have been reviewed on the merits, with 3,260 inmates approved for release and
         13,418 denied. Additionally, 1,874 referrals have been closed because the Board’s
         jurisdictional review of the inmates’ criminal history and central file revealed they were
         not eligible for parole consideration. The remaining referrals are pending review,
         including the 30-day period for written input from inmates, victims, and prosecutors.

    3.   Indeterminately Sentenced Nonviolent Offender Parole Process.
         CDCR began screening indeterminately-sentenced, nonviolent offenders for eligibility in
         January 2019. As of April 30, 2020, 2,843 inmates have been referred to the Board for a
         parole consideration hearing, of which 126 were closed because the Board’s jurisdictional
         review of the inmates’ criminal history and central file revealed they were not eligible for
         parole consideration. The Board conducted 333 hearings for indeterminately sentenced
         nonviolent offenders. The hearings resulted in 104 grants, 199 denials, and 30
         stipulations to unsuitability. An additional 269 hearings were scheduled but were
         postponed, waived, continued, or cancelled. The remaining referrals are pending parole
         suitability hearings.3




1
  This number does not include inmates released from fire camps.
2
  There was a typographical error in the number reported last month. The total number of
referrals as of March 31, 2020 was 19,041, not 19,401 as previously reported.
3
  An internal audit of the Board’s monthly status report revealed a programming error that
excluded many grants from being included in data previously reported.

                                                  2
                                                                                             15853516.1
         Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 7 of 8




B.       Update on Other Measures Defendants Continue to Implement:

    1.   Contracting for additional in-state capacity in county jails, community correctional
         facilities, private prison(s), and reduction of out-of-state beds:
         Defendants have reduced the population in CDCR’s 34 institutions by transferring
         inmates to in-state facilities.
            a. Private Prison (California City):
                The current population of California City is approximately 2,065 inmates.

            b. Community correctional facilities (CCFs),modified community correctional
               facilities (MCCFs), and Female Community Reentry Facility (FCRFs):
                The State currently has contracted for 2,818 MCCF and FCRF beds that are in
                various stages of activation and transfer.

            c. County jails:
                The State continues to evaluate the need for additional in-state jail bed contracts
                to house CDCR inmates.

            d. Reduction of inmates housed out-of-state:
                On February 10, 2014, the Court ordered Defendants to “explore ways to attempt
                to reduce the number of inmates housed in out-of-state facilities to the extent
                feasible.” Since that time, the State has reduced the out-of-state inmate
                population to zero.4 The last inmates in out-of-state contract beds returned to
                California at the end of June 2019.

    2.   Parole process for medically incapacitated inmates:
         The State continues to work closely with the Receiver's Office to implement this
         measure. The Receiver’s Office is continuing to review inmates and is sending
         completed recommendations to CDCR. Recommendations received from the Receiver’s
         office are reviewed by DAI and referred to the Board for a hearing. As of May 9, 2020,
         the Board has held 165 medical parole hearings under the revised procedures, resulting in
         98 approvals and 67 denials. An additional 41 were scheduled, but were postponed,
         continued, or cancelled.

    3.   Parole process for inmates 60 years of age or older having served at least 25 years:
         The Board continues to schedule eligible inmates for hearings who were not already in
         the Board’s hearing cycle, including inmates sentenced to determinate terms. From
         February 11, 2014, through April 30, 2020, the Board held 4,451 hearings for inmates
         eligible for elderly parole, resulting in 1,244 grants, 2,771 denials, 436 stipulations to
         unsuitability, and there currently are no split votes that require further review by the full

4
 This statistic only concerns inmates in out-of-state contract beds and does not include inmates
housed in other states under interstate compact agreements.

                                                   3
                                                                                               15853516.1
     Case 4:01-cv-01351-JST Document 3325-1 Filed 05/15/20 Page 8 of 8




     Board. An additional 2,148 hearings were scheduled during this period but were waived,
     postponed, continued, or cancelled.

     As discussed in prior reports, the State enacted Assembly Bill 1448 on October 11, 2017,
     authorizing an elderly parole program for inmates age 60 or older who have served at
     least 25 years of incarceration. The State will continue to implement the Court-ordered
     elderly parole process until this matter is terminated or the February 10, 2014 Order is
     modified.

4.   Male Community Reentry Programs:
     Contracts for the San Diego County, Los Angeles County, Kern County, and Butte
     County Male Community Reentry Programs are in place. The State continues to review
     and refer eligible inmates for placement consideration. As of May 13, 2020, 435 inmates
     are housed in Male Community Reentry Program facilities. The State of California’s
     2019-2020 Budget allocates $7.5 million General Fund for CDCR’s reentry facilities, a
     portion of which are allocated to expand the Male Community Reentry Program facility
     in Los Angeles by 10 beds.

5.   Expanded alternative custody program:
     The State's expanded alternative custody program for females, Custody to Community
     Transitional Reentry Program (CCTRP), provides female inmates with a range of
     rehabilitative services that assist with alcohol and drug recovery, employment, education,
     housing, family reunification, and social support. Female inmates in the CCTRP are
     housed at facilities located in San Diego, Santa Fe Springs, Bakersfield, Stockton, and
     Sacramento. As of May 13, 2020, 307 female inmates are participating in the CCTRP.
     The State of California’s 2019-2020 Budget allocates $7.5 million General Fund for
     CDCR’s reentry facilities, a portion of which are allocated to establish two new 60-bed
     female CCTRP facilities in Los Angeles and Riverside.

6.   Reduction of inmate population in response to COVID-19 pandemic:
     On March 24, 2020, Governor Newsom issued an Executive Order N-36-20 suspending
     the intake of new inmates into CDCR facilities for 30 days subject to one further 30-day
     extension as needed in order “to protect the health, safety, and welfare” of CDCR inmates
     and staff. Secretary Diaz extended the suspension of intake by an additional 30 days.
     CDCR plans to resume intake of new inmates on or about May 26, 2020. Further to these
     efforts, Secretary Diaz exercised his independent authority under California Government
     Code § 8658 to transition inmates for whom CDCR staff determined that public safety
     risk does not preclude release to early parole or Post Release Community Supervision.
     Inmates with 60 days or less remaining on their sentence (as of March 30, 2020) who
     were not serving a current term for a violent felony, or for a domestic violence offense,
     and were not required to register as a sex offender had their release to parole or Post
     Release Community Supervision accelerated under Secretary Diaz’s direction. As of the
     end of the day on April 14, 2020, a total of 3,585 inmates were released as a result of the
     Secretary’s directive and other natural attrition.



                                              4
                                                                                        15853516.1
